                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                         Plaintiff,                )
  v.                                               )
                                                   )
                                                   )         No. 3:98-CR-06-RLJ-HBG
  ADRIAN HOLMES,                                   )
                                                   )
                         Defendants.               )

                                  MEMORANDUM AND ORDER

           This matter came before the undersigned for a preliminary hearing on an Amended Petition

  For Warrant For Offender Under Supervision [Doc. 127] pursuant to Fed. R. Crim. P. 5.1 on April

  29, 2021.     Gretchen Mohr, Assistant United States Attorney, was present representing the

  Government and Jonathan Moffatt was present representing the Defendant. The Defendant was

  also present. At the hearing, the Government presented the testimony of U.S. Probation Officer

  Amanda Palmiter. Probation Officer Palmiter’s testimony, and Exhibits 1-4 introduced therewith,

  established probable cause for the Court to conclude that the Defendant committed several

  violations of his supervised release conditions, as set forth in the Amended Petition.

           Accordingly, it is ORDERED that the Defendant is therefore held to answer in the District

  Court.

           IT IS SO ORDERED.


                                                ENTER:


                                                United States Magistrate Judge




Case 3:98-cr-00006-RLJ-HBG Document 138 Filed 04/30/21 Page 1 of 1 PageID #: 120
